IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
VS. : Case No. 2:15cr157
MICHAEL HACKLEY, | JUDGE WALTER H. RICE
Defendant. :

 

DECISION AND ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE WHICH BEGAN MAY 22, 2015, REVOKING
SAME AND REMANDING DEFENDANT TO THE CUSTODY OF THE
ATTORNEY GENERAL OF THE UNITED STATES, THE BUREAU OF
PRISONS, FOR A PERIOD OF NINE MONTHS, WITH CREDIT FOR ALL
PRE-REVOCATION JAIL TIME; DEFENDANT TO SERVE A 15-YEAR
PERIOD OF RE-IMPOSED SUPERVISED RELEASE, LESS THE NINE
MONTH SENTENCE IMPOSED ON NOVEMBER 4, 2019, UPON CERTAIN
STATED CONDITIONS; NEITHER COUNSEL FOR THE GOVERNMENT
NOR FOR THE DEFENDANT HAD ANY PROCEDURAL OR
SUBSTANTIVE OBJECTIONS TO THIS COURT’S SENTENCE; RIGHT OF
APPEAL EXPLAINED AND UNDERSTOOD; TERMINATION ENTRY

 

On November 4, 2019, the Defendant, having previously been found in violation of his
Supervised Release which began May 22, 2015, appeared in open Court for final disposition.
Prior to said final disposition, the Defendant admitted to the modified Allegation No. 4 set forth
in the Fourth Amended Petition directing him to show cause why his Supervised Release should
not be revoked. He was, once again, found in violation of that status.

Pursuant to the record made in open Court on the aforesaid November 4, 2019, this Court

revoked the Defendant’s Supervised Release and remanded him to the custody of the Attorney
General of the United States, the Bureau of Prisons, for a period of nine months, with credit for
any pre-revocation jail time served. Upon release from incarceration, Defendant is to serve a
15-year re-imposed period of Supervised Release, less the nine months of incarceration imposed
herein, on the following conditions:

if Defendant is to comply with all aspects of the sexual offender’s registration and
notification act;

2. Defendant is to register his presence in the community, his address, and maintain
contact as requested with and by the Probation Officer Owens;

33 Defendant is to reach out to Dr. David Roush to begin sex offender therapy
sessions at any stage of the program that Dr. Roush deems appropriate, or at the very beginning
if that is the doctor’s recommendation;

4. The Court recommends that Defendant reside with his sister in Dayton; and

Bi Defendant is to comply with all presently undischarged conditions of supervision.

The Court requests a Supervision Plan upon Defendant’s release from custody, signed
and agreed to by him and his Probation Officer. Adherence to that Supervision Plan is another
condition of the re-imposed period of Supervised Release.

Neither counsel for the government nor for the Defendant had any procedural or
substantive objections to this Court’s disposition.

Following the above, the Defendant was orally explained his right of appeal, and he

orally indicated an understanding of same.

The captioned cause is ordered terminated upon the docket records of the United States

District Court for the Southern District of Ohio, Western Division, at Dayton.
February 14, 2020

Copies to:

Counsel of record
Christopher Owens, USPO
US Marshals

ESbac'iy — p vess
WALTER H. RICE
UNITED STATES DISTRICT JUDGE
